Citation Nr: 0729380	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-16 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for polyarthralgia of the 
bilateral lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1971 and from August 1972 to August 1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefits sought on appeal.

In his substantive appeal dated in April 2004, the veteran 
requested a hearing before a Veteran's Law Judge sitting at 
the RO.  However, in his substantive appeal dated in April 
2005, he withdrew his request for hearing.  In April 2006, 
the veteran's representative stated that, due to the 
veteran's deteriorating health, he would not be able to 
attend a hearing and requested that his claims file be 
transferred to the Board.  Therefore, his request for a Board 
hearing is considered withdrawn.  38 C.F.R. § 20.704(d) 
(2006).


FINDING OF FACT

The competent medical evidence demonstrates that the 
veteran's bilateral lower extremity polyarthralgia results 
from rheumatoid arthritis, and was not incurred in or 
aggravated by his active service.


CONCLUSION OF LAW

Service connection for polyarthralgia of the bilateral lower 
extremities is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

After the RO received the claim for a bilateral disorder of 
the legs and feet, the RO, in March 2002, advised the veteran 
that new and material evidence was required to reopen the 
claim for a bilateral leg disorder.  This advice to the 
veteran was in error, since the veteran had sought service 
connection for a bullet wound, left leg, and for a contusion, 
right ankle, but had not previously sought service connection 
for a bilateral leg disorder or polyarthralgia of the lower 
extremities.  In any event, the RO sent further 
correspondence to the veteran in March 2002 which described 
the criteria for establishing a claim of service connection 
on the merits.  

Thereafter, the RO issued rating decisions in June 2002 and 
February 2004 and a statement of the case (SOC) in February 
2004.  That SOC included the complete text of 38 C.F.R. 
§ 3.159, as revised to incorporate the provisions of the 
VCAA.  Thereafter, the veteran requested further VA 
examination, and another VA examination was conducted in 
August 2004.  The communications to the veteran effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a)by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim.

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  If there is 
any defect in the content or timing of the VCAA, VA must 
establish that such defect was not prejudicial to the 
veteran.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  In this case, the veteran's response to the various 
adjudication documents establishes that the understood the 
information provided, that he responded to the communications 
by requesting further assistance to him in developing his 
claim, and that he understood the criteria for establishing 
service connection.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the April 2005 
supplemental statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  In June 2005, the 
veteran's representative stated that there was no additional 
evidence to submit in support of the claim.  VA has also 
obtained three medical examinations and opinion in relation 
to this claim.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

Claim for service connection for polyarthralgia

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if the chronic disorder becomes disabling to a 
compensable degree within one year of the veteran's 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
citing Cuevas v. Principi, 3 Vet. App. 542 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible.  Lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for polyarthralgia of the 
bilateral lower extremities.

Facts and analysis

The service medical records include a February 1969 
enlistment examination report with a normal clinical 
evaluation of the lower extremities.  In May 1971, the 
veteran sustained a laceration of the right ankle.  In 
September 1971, the veteran reportedly crashed on a jump and 
injured his feet and legs upon landing on highway.  He was 
diagnosed with a contused right heel and sprained left knee.  
At separation from his first term of service in November 
1971, a clinical evaluation of the lower extremities was 
normal.  At re-enlistment in August 1972, a clinical 
evaluation of the lower extremities was also normal.  In 
October 1973, he complained of soreness and cramping in the 
left knee.  A November 1973 note states that he injured his 
left knee in a recent jump.  He was evaluated for ligament 
damage.  During a March 1975 annual examination, he reported 
that there had not been any significant change to his health 
since his last physical.  A clinical evaluation of lower 
extremities was normal.  At the July 1976 separation 
examination, he reported that, other than his hearing [loss], 
he was in good health.  Clinical evaluation of the lower 
extremities was again described as normal.

The Board notes that the veteran's DD214 reflects that he was 
awarded a Purple Heart.  The veteran has contended that he 
sustained a wound to the neck and a bullet wound to the left 
leg.  He submitted a service medical record dated in February 
1972 which reflects that he was hospitalized for treatment of 
a bullet wound to the left medial calf, with both an entrance 
wound and an exit wound.

In May 1985, the veteran underwent VA examination.  At that 
time, he complained of back, neck, and shoulder pain, which 
he attributed to various incidents and injuries in service.  
There was tenderness to percussion in the low back, but the 
veteran did not complain of any lower extremity pain.  The 
veteran was able to toe, heel, and tandem walk, and his great 
toe was normal.  No diagnosis was assigned for any disorder 
of the lower extremities.  

VA medical records dated in June 2001 show a diagnosis of DJD 
(degenerative joint disease) and reflect that he veteran was 
able to walk 2.5 miles per day without difficulty and that 
his condition had improved with Celebrex.  In January 2002, 
he complained of pain in his knees, ankles, and feet.

In May 2002, he underwent a VA joints examination of the 
lower extremities.  He reported that there was no specific 
injury to the lower extremities other than a hard landing 
while parachuting in service.  The report reflects that the 
veteran reported that he was treated a few times for the 
lower extremity, but that his condition had resolved, and did 
not return until about four years prior to the examination.  
The veteran reported he began having joint problems with 
achiness in the hips and knees and was prescribed Celebrex 
and Percoset, but saw no improvement in his condition.  There 
was no history of any joint dislocation of the lower 
extremities.  

The examiner assigned a diagnosis of polyarthralgia (multiple 
joint pain) of the lower extremities of questionable 
etiology, which the examiner opined was possibly due to 
overuse syndrome or tendonitis.  Radiologic examination of 
the hips and feet showed no abnormality, and ruled out 
arthritic changes.

VA medical records dated in September 2002 reflect that his 
complaints of joint pain were being managed by Percocet and 
Celebrex.  In January 2003, he took Celebrex and Lortab to 
control joint pain.  In July 2003, he reported joint pain in 
the neck, hips, knees, and feet, but the pain was most 
intense in his hands.

In an opinion dated in August 2004, a VA examiner noted that 
while a review of his service medical records showed 
complaints of pain in the legs and feet after several jumps 
in service, there was no evidence of chronic problems with 
the lower extremities.  After separation, complaints of lower 
extremity pain did not begin until the 1990's.  A review of 
the medical records showed that he was receiving treatment 
for rheumatoid arthritis, which the examiner opined might 
account for polyarthralgias.  She opined that his 
polyarthralgias were likely due to his rheumatoid arthritis, 
which would not be caused by parachute jumps in service.  She 
further opined that although he did complain of acute pains 
after parachute jumps, these were all determined to be acute 
symptoms with no evidence of chronic disease or chronic 
pathology from the repeated trauma.  Finally, the examiner 
opined that since there was no evidence of continued 
complaints after discharge from service until the 1990s, it 
would require speculation to link his current complaints [of 
lower extremity joint pain] to his military service over 
thirty years ago.

VA medical records dated from October 2004 to November 2004 
show that he received shoulder injections from a private 
rheumatologist to treat his rheumatoid arthritis and that he 
was also diagnosed with an exacerbation of rheumatoid 
arthritis.  The rheumatoid arthritis was treated with 
chemotherapy, methotrexate.  Modest acquired degenerative 
changes were noted in the knees bilaterally.  

The veteran's post-service medical records are negative for 
any diagnosis of polyarthralgia until many years after 
separation.  In particular, the veteran did not complain of 
any lower extremity joint pain at the time of VA examination 
in 1985, approximately 10 years after his service discharge.  
The report of this VA examination establishes that the 
veteran did not develop arthritis within one year after his 
service discharge, and did not have lower extremity pain 
chronically and continuously following his service.  As such, 
this VA examination report is extremely unfavorable to the 
veteran's claim.

The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Since the 
first clinical records establishing objective evidence of 
complaints of polyarthralgia of the lower extremities is 
dated more than 20 years after the veteran's 1976 service 
discharge, the Board finds that the lapse of time in 
unfavorable to the veteran's claim.

Further, while the competent medical evidence does show that 
the veteran has been diagnosed as having polyarthralgia of 
the bilateral lower extremities, the record includes two 
competent VA medical opinions which decline to relate the 
veteran's lower extremity polyarthralgias to his active duty; 
the record does not include any competent contrary opinion.  
Specifically, the August 2004 VA examiner opined that, 
without evidence of continued complaints of joint pain after 
discharge from service, it would require speculation to link 
his current complaints of joint pain to service.  The law has 
recognized in this regard that service connection may not be 
based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In the 
absence of competent medical evidence linking polyarthralgia 
of the bilateral lower extremities to service, service 
connection must be denied.

The Board has considered the veteran's contention as to the 
diagnosis and relationship between service and his 
polyarthralgia, and his contention that he had chronic lower 
extremity pain after service, even though he did not seek 
medical treatment.  However, in light of the report of the 
report of the 1985 VA examination, which failed to disclose 
such complaints, the veteran's credibility as to the 
chronicity of his lower extremity complaints in the years 
proximate to service is diminished. 

Lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The 
veteran has reiterated his belief that his rheumatoid 
arthritis is not the cause of the polyarthralgias in his 
lower extremities.  However, the veteran's lay belief must be 
evaluated in light of the fact that initial VA radiologic 
examination in connection with this claim, conducted in 2002, 
disclosed no degenerative arthritis of the hips or feet.

As a layperson, however, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As a result, the veteran's assertions do not 
constitute competent medical evidence that his current 
polyarthralgia is the result of parachute jumps in service, 
since the current VA clinical records establish that he is 
being treated for rheumatoid arthritis, and there is no 
diagnosis of any other disorder of any joints in the lower 
extremities other than the knees.  Since the provider who 
determined, in April 2004, that the veteran had "modest" 
acquired degenerative changes of the knees did not provide an 
opinion linking such changes to the veteran's service, this 
evidence does not support a grant of service connection for a 
bilateral knee disorder.  

Since the VA examiner who provided an August 2004 opinion 
linked the veteran's joint pain, including joint pain in the 
lower extremities, to rheumatoid arthritis which was 
diagnosed more than 25 years after the veteran's service 
discharge, the preponderance of the medical evidence is 
against a finding that the veteran has polyarthralgia as a 
result of injuries sustained in service.  This evidence 
establishes that no presumption of service connection is 
applicable, since no form of arthritis was diagnosed until 
several years had elapsed after the veteran's service 
discharge.  38 U.S.C.A. § 1101.  Furthermore, while the 
August 2004 VA examiner opined that rheumatoid arthritis 
might account for his polyarthralgias, the examiner also 
opined that the veteran's rheumatoid arthritis was not 
related to his service.

The evidence in this case does not show that the veteran 
complained of chronic pain in the lower extremities during 
service, although he did seek treatment for acute trauma and 
pain.  The evidence is unfavorable to a finding that the 
veteran had lower extremity pain chronically and continuously 
after service.  In addition, the competent medical evidence 
of record does not relate the veteran's current complaints of 
polyarthralgia to his service, but, rather, the most 
persuasive competent medical evidence attributes the 
veteran's current polyarthralgia of the lower extremities to 
a disorder not incurred in service.  

Although the evidence establishes that the veteran has 
polyarthralgia, including in the lower extremities, the 
evidence is not in equipoise to establish that such lower 
extremity pain was incurred in or aggravated by service.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
Accordingly, the Board finds that the preponderance of 
evidence is against the veteran's claim and service 
connection for polyarthralgia of the bilateral lower 
extremities is denied.


ORDER

Service connection for polyarthralgia of the bilateral lower 
extremities is denied.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


